Case: 13-15863     Date Filed: 08/12/2014   Page: 1 of 5


                                                              [DO NOT PUBLISH]



                IN THE UNITED STATES COURT OF APPEALS

                         FOR THE ELEVENTH CIRCUIT
                           ________________________

                                 No. 13-15863
                             Non-Argument Calendar
                           ________________________

                    D.C. Docket No. 6:13-cv-00794-RBD-TBS



EARL C. MEGGISON, SR.,

                                                                 Plaintiff-Appellant,

                                        versus

GERALD BAILEY,
Individually and in his official capacity
as the Commissioner of the Florida
Department of Law Enforcement,

                                                               Defendant-Appellee.

                           ________________________

                    Appeal from the United States District Court
                        for the Middle District of Florida
                          ________________________

                                 (August 12, 2014)

Before TJOFLAT, JORDAN and BLACK, Circuit Judges.

PER CURIAM:
                Case: 13-15863       Date Filed: 08/12/2014       Page: 2 of 5


       This case arises from the efforts of the Florida Department of Law

Enforcement (FDLE) to require Earl Meggison Sr., who pled guilty to molesting

his step-daughter in 1990, to comply with Florida’s sex-offender registration laws

passed in 1997. See Fla. Stat. § 943.0435. In 2005, the FDLE sent Meggison a

letter requiring him to register as a sex offender. Meggison filed the instant action

under 42 U.S.C. § 1983 in federal court on May 20, 2013, arguing that

enforcement of the registration laws against him violated his constitutional right to

substantive due process. The district court ultimately concluded that Meggison’s

claim was time barred and granted Appellee’s motion to dismiss on that basis.

       On appeal, Meggison argues the district court erred in dismissing his claim

as time barred because it incorrectly calculated the date his cause of action accrued

and, alternatively, because his claim was timely under the continuing-violation

doctrine. Upon review, 1 we reject each of Meggison’s arguments and affirm.

       In arguing the district court incorrectly calculated the date his cause of

action accrued, Meggison does not dispute that the FDLE notified him of its intent

to require him to register as a sex offender on October 27, 2005, or that, if his

cause of action accrued on this date, he would have failed to file the instant claim

within Florida’s applicable four-year statute of limitations. See Chappell v. Rich,


       1
         We review a district court’s grant of a motion to dismiss under Rule 12(b)(6) de novo,
accepting as true the complaint’s factual allegations and construing them in the light most
favorable to the plaintiff. Glover v. Liggett Grp., Inc., 459 F.3d 1304, 1308 (11th Cir. 2006).


                                                2
               Case: 13-15863     Date Filed: 08/12/2014    Page: 3 of 5


340 F.3d 1279, 1283 (11th Cir. 2003) (stating Florida’s four-year statute of

limitations applies to 42 U.S.C. § 1983 claims). Instead, Meggison argues that

subsequent proceedings in state court somehow had the effect of postponing the

accrual date. Specifically, Meggison refers to state court actions in which he

asserted claims similar or identical to those he asserts in the instant case, one of

which produced a stay over the FDLE’s enforcement of the registration

requirements against Meggison. Meggison argues that the state court’s stay

provided him a degree of relief and that, in light of the stay, he did not have a

complete and present cause of action until the stay was lifted and the FDLE again

directed him to register.

      Meggison’s argument is meritless and unsupported by any legal authority.

“[T]he standard rule [is] that accrual occurs when the plaintiff has a complete and

present cause of action.” Wallace v. Kato, 549 U.S. 384, 388 (2007) (brackets and

internal quotation marks omitted). The basis of Meggison’s claim is that “[t]he

defendant, acting under color of state law, wrongfully required [Meggison] to

register as a sexual offender under Florida law in direct contravention” of

Meggison’s constitutional rights. To the extent such a claim is valid, Meggison

could have asserted it as soon as the allegedly wrongful enforcement of the

registration requirements occurred. See id. (“[P]etitioner could have filed suit as

soon as the allegedly wrongful arrest occurred . . . so the statute of limitations



                                           3
               Case: 13-15863      Date Filed: 08/12/2014    Page: 4 of 5


would normally commence to run from that date.”); see also Doe v. Moore, 410
F.3d 1337, 1341 (11th Cir. 2005) (considering the substantive due process claims

of Florida residents who had been required to register as sex offenders).

      That the harm Meggison allegedly suffered was temporarily and partially

remedied by a stay issued during the pendency of a state action does not change

that his cause of action was “complete and present” at the moment the FDLE

required Meggison to register. Wallace, 549 U.S. at 389. It is true that Meggison

was able to postpone the harms caused by the registration requirement by obtaining

a stay in state court, but the very fact that he filed a lawsuit in state court on the

basis of the FDLE’s requirement that he register demonstrates not only that his

cause of action was complete and present but also that he was aware of it and the

facts supporting it. See Brown v. Ga. Bd. of Pardons & Paroles, 335 F.3d 1259,

1261 (11th Cir. 20003) (“[T]he statute of limitations begins to run from the date

the facts which would support a cause of action are apparent or should be apparent

to a person with reasonably prudent regard for his rights.” (internal quotation

marks omitted)). Accordingly, the district court did not err in determining the date

on which Meggison’s cause of action accrued.

      We also reject Meggison’s argument that his claim is timely under the

continuing-violation doctrine. The continuing-violation doctrine extends the

limitations period for a violation that continues from the past into the present.



                                            4
              Case: 13-15863     Date Filed: 08/12/2014   Page: 5 of 5


Knight v. Columbus, Ga., 19 F.3d 579, 580-81. We must contrast that scenario

from a scenario in which a discrete, one-time violation in the past continues to

have effects into the future without itself remaining ongoing. Id. Here, the act

Meggison contends violated his due-process rights was his classification as a sex

offender subject to Florida’s registration requirements. This classification will

continue to have effects on Meggison into the future, but a new act has not

occurred every time Meggison feels one of those continuing effects. See Lovett v.

Ray, 327 F.3d 1181, 1183 (11th Cir. 2003) (“Here, the defendants’ act . . . was a

one time act with continued consequences, and the limitations period is not

extended.”). For this reason, the continuing-violation doctrine does not apply to

Meggison’s claim, and the district court did not err in dismissing his claim as

untimely.

      AFFIRMED.




                                          5